Citation Nr: 0336928
Decision Date: 11/07/03	Archive Date: 01/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  95-07 150	)	DATE NOV 07, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for degenerative arthritis of the left knee from July 6, 1998.

2.  Entitlement to a separate rating in excess of 10 percent for instability of the left knee from March 25, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




REMAND

On October 10, 2002, the Board of Veterans Appeals (BVA or Board) ordered further development in your case.  Thereafter, your case was sent to the Boards Evidence Development Unit (EDU), to undertake the requested development.  

Prior to May 1, 2003, the Boards regulations provided that if further evidence, clarification of the evidence, correction of a procedural defect, or any other action was essential for a proper appellate decision, a Board Member or panel of Members could direct Board personnel to undertake the action essential for a proper appellate decision.  See 38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals for the Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter DAV).  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in conjunction with the amended rule codified at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants one review on appeal to the Secretary when the Board considers additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration, and without having to obtain the appellants waiver.  

Following the Federal Circuits decision in DAV, the General Counsel issued a precedential opinion, which concluded that DAV did not prohibit the Board from developing evidence in a case before it, provided that the Board does not adjudicate the claim based on any new evidence it obtains unless the claimant waives initial consideration of such evidence by first-tier adjudicators in the Veterans Benefits Administration (VBA).  VAOPGCPREC 1-03.  Based on this opinion, the Board continued, for a short time, to request development via the Boards EDU.  

Recently, in light of the Federal Circuit Courts decision and other policy considerations, the Department of Veterans Affairs (VA) determined that VBA would resume all development functions.  In other words, aside from the limited class of development functions that the Board is statutorily permitted to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence development will be conducted at the regional office (RO) level.  

In the event that you appeared at a hearing before a Veterans Law Judge (VLJ) other than the VLJ signing this remand, be advised that if your case is returned to the Board, it will be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the following:  

1.  Make arrangements with the appropriate VA medical facility(ies) for the veteran to be afforded the following examination(s):  left knee, orthopedic.  Send the claims folder to the examiner(s) for review.  The VA examiner should address the following:

I.  After setting forth the normal range of motion for the left knee, describe (in degrees), active ranges of motion of the left knee.  

II.  Describe other manifestations of the service connected left knee disability.  Is there recurrent subluxation or lateral instability?  If so, this manifestation should be classified as slight, moderate, or severe.

III.  Express an opinion as to whether the veterans left knee exhibits weakened movement, excess fatigability, or incoordination due to disability.  If feasible, the opinions should be expressed in terms of the resulting degree of additional range of motion loss or ankylosis (specified as favorable or unfavorable).  If it is not possible to offer an opinion with respect to additional loss of range of motion, that fact should be clearly stated.

IV.  Express an opinion as to whether pain significantly limits functional ability when the left knee is used repeatedly over a period of time or during flare-ups.  If feasible, the opinion should be expressed in terms of decreased range of motion due to pain on use or during flare-ups.  If it is not possible to offer an opinion with respect to additional loss of range of motion, that fact should be clearly stated.

V.  Comment on whether the veterans subjective complaints left knee complaints are consistent with the objective findings.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).



